Per Curiam.
The evidence offered by the State — the defendant offered none — is amply sufficient to carry the case to the jury. There is no need to soil the pages of our Reports with a recital of its sordid details. Indeed, the defendant makes no contention that the State should have been nonsuited.
Defendant’s assignments of error as to the evidence and as to the charge of the court to the jury have been considered, and none are sufficient to justify a new trial.
In the bill of indictment the defendant’s name is stated as Wallace Pegelow. The record is captioned S. v. Wallace M. Pegelow, Jr. The defendant’s brief is captioned S. v. Wallace M. Pegelow, Jr. At the May Term 1957 of the Superior Court of Guilford County the defendant by his counsel of record here, Mr. William E. Comer, made a motion for a new trial on the ground of newly discovered evidence, which the court denied for the reason that the case was pending in the Supreme Court on appeal, and therefore the Superior Court had no jurisdiction to entertain the motion. In this motion for a new trial, which was verified by the defendant, and signed by his attorney here, Mr. William E. Comer, the defendant’s name is given as Wallace M. Pegelow, Jr. It is plain that Wallace Pegelow is the same person as Wallace M. Pegelow, Jr.
No error.